110 F.3d 71
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Christopher GRAVES, Defendant-Appellant.
No. 94-10285.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Christopher Graves appeals the district court's revocation of his supervised release and imposition of a two-year sentence of imprisonment following his admission that he had violated the conditions of his release.  We have jurisdiction under 28 U.S.C. § 1291.  Pursuant to Anders v. California, 386 U.S. 738 (1967), Graves' counsel filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record.


3
Counsel identified two possible issues for review:  (1) did the district court err by finding that Graves possessed drugs based upon his positive drug test;  and (2) did the district court err by not advising Graves of his rights prior to the entry of his plea.  These contentions lack merit.  First, this court has held that the admission of use and a positive drug test are sufficient to support a finding of "possession."  See United States v. Baclaan, 948 F.2d 628, 639 (1991) (per curiam).  Second, due process does not require the court to advise the defendant of his rights or consequences of his plea because a probation hearing is not a stage of the criminal prosecution.  See United States v. Segal, 549 F.2d 1293, 1300 (9th Cir.1977);  United States v. Hill, 548 F.2d 1380, 1380-81 (9th Cir.1977).


4
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no further issues for review.  Accordingly, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3